Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by Applicant on April 1, 2021.
Claims 2-5, 7-8, 15-16, 19-22, 24 and 32 are canceled. 
Claims 1, 6-7, 9-14, 17-18, 23, 25-31, and 33-38 are pending and have been examined. 
This action is made NON-FINAL.

Response to Arguments 
After reconsideration of the amended claims the Examiner has withdrawn the 101 rejections, as a result of the amended claims reciting significantly more than the abstract idea.  
Although Applicant's claims are not consistent with paragraph [00081], as discussed in Applicant’s initiated interview dated March 9, 2021, and also the confirming aspect of the invention is at best speculatively related to the displaying aspect, as the claims merely recite sending verification information, receiving confirmation information {i.e., unrelated to displaying the verification information on a geographic map illustrating 
However, as written, the limitations including generating a transaction identifier for the transaction by the server-based payment resource responsive to initiating the customer transaction, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction; {…} and responsive to the determining that the received transaction information received from the customer device matches the transaction information included in the generated transaction identifier, generating, by the server-based payment resource, verification information including merchant location information; providing the verification information from the server-based payment resource to the customer device for presentation by the customer device, wherein the presentation of the AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page 6 of 18 Serial Number: 16/290,825Dkt: SHOP-0020-U01 Filing Date: Mar 1, 2019verification information includes displaying a geographic map illustrating a location of the POS device; receiving an authentication information by the server-based payment resource from the POS device; and determining, by the server-based payment resource, that the authentication information originates from the customer device, wherein the authentication information comprises one or more from the set containing: a PIN and biometric recognition, represent limitations which are more than just the recited abstract idea. 
The claims include steps involving authentication and  determining that received transaction information received from the customer device matches the transaction information included in the generated transaction identifier, and generating, by the server-based payment resource, verification information including merchant location information; providing the verification information from the server-based payment 
Additionally, Applicant’s communication addressing the amended claims in light of the Examiner’s 103 rejections has been considered and is determined to not be persuasive. Applicant’s additional arguments have been rendered moot due to the new grounds of rejection provided below.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 9-14, 17-18, 23, 25-31, and 33-38 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. Pat. No. 10/586,227 B2 to Makhdumi, further in view of U.S. App. Pub. No. US 20050256806 A1 to Tien.
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 1:
Muller teaches:
1. A method of verifying a transaction comprising the steps of: receiving, at a server-based payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction; 
See Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation}; 
receiving, at the server-based payment resource, an authentication information from the POS device; and 
Muller Fig. 1 {information for authentication directly received}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal; 
determining, by the server-based payment resource, that the authentication information originates from the customer device and is within a defined period of time originating from when the verification information was provided to the customer device.  
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.

Muller does not explicitly teach but Makhdumi teaches:

generating a transaction identifier by the server-based payment resource responsive to receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction; 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing.
communicating, by the server-based payment resource, the transaction identifier to the POS device, for communication to a customer device by the POS device; 
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing.
receiving the transaction information at the server-based payment resource from the customer device; determining, by the server-based payment resource, that the received transaction information from the customer device matches the transaction information included in the generated transaction identifier;  
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.
providing, by the server-based payment resource, the verification information to the customer device for presentation by the customer device, wherein the presentation of the verification information includes displaying a geographic map illustrating a location of the POS device; 
Makhdumi Fig. 16; [Col. 3: 26-31] FIG. 16 shows a method for providing payment information and/or VAS data to a merchant via a {QR code for display e.g., Figs. 11} according to an embodiment of the invention; geographic merchant location information {e.g., address of the merchant} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Muller does not explicitly teach but Tien teaches:

responsive to the determining that the received transaction information received from the customer device matches the transaction information included in the generated transaction identifier, generating, by the server-based payment resource, verification information including merchant location information; 
Tien [0028] The first communication to the payment processor is begun as follows. At the payment processor, the transaction is initiated when the merchant server 24 sends or provides the transaction data (e.g., merchant ID, shopping cart ID, payment amount, additional fees, address, etc.) to the payment processor server 26; [0028] Under the digital signature scheme, each merchant server 24 digitally signs the transaction data with its own private key before communicating the transaction data to the payment processor server 26. The payment processor server 26 utilizes the public key assigned by the merchant to verify that the digital signature matches that of the particular merchant server 24 from which the transaction data was received. Digitally signing the transaction data provides the payment processor server 26 with a method to authenticate the transaction data, but it does not prevent an interceptor from reading or monitoring the transaction data

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Tien for in case of a match, generating verification information including merchant location information {i.e., an address} as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Tien at least at [Abstract], [0028].

Regarding claim 6:
Muller teaches:
6. The method of claim 1, wherein the customer transaction is initiated using at least one of the server-based payment resource, a merchant device and the POS device.  
Muller Fig. 1 {information for authentication directly received, e.g., transaction initiation}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices;

Regarding claim 9:
Muller teaches:
9. The method of claim 1, wherein the transaction identifier is one or more of an alphanumeric code, a QR code, a near field communication and a push notification.  
Muller [Abstract] Fig. 4; [0114], [0261], [0132] {encoding data e.g., alphanumeric code}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices {wireless device};

Regarding claim 10:
Muller teaches:
10. The method of claim 1, wherein the transaction identifier loads a URL on the customer device to transmit the transaction information to the server-based payment resource.  
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing; [Col. 16: 12-19] …The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request {transaction information sent to payment resource after user scans code}.   

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 12:
Muller teaches:
12. The method of claim 1, wherein the step of receiving authentication information comprises entry of a PIN only if the transaction exceeds a pre-configured transaction risk threshold. 
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.

Regarding claim 14:
Muller teaches:
14. A method of verifying a transaction comprising the steps of: initiating a customer transaction from a server-based payment resource, wherein the customer transaction is one or more from the set containing: debit card transaction, credit card transaction, pre-paid card transaction and verification of identity; 
See Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation};
wherein the transaction identifier is one or more from the set containing: alphanumeric code, QR code, near field communication and application execution push notification; 
Muller [Abstract] Fig. 4; [0114], [0261], [0132] {encoding data}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices {wireless device}; 
receiving an authentication information by the server-based payment resource from the POS device; and 
Muller Fig. 1 {information for authentication directly received}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal; [0273] teaching… In embodiments it is desirable to transmit the PIN to the transaction processing network 123
determining, by the server-based payment resource, that the authentication  information originates from the customer device, wherein the authentication information comprises one or more from the set containing: a PIN and biometric recognition.  
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.

Muller does not explicitly teach but Makhdumi teaches:

generating a transaction identifier for the transaction by the server-based payment resource responsive to initiating the customer transaction, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction; 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing.
associating the transaction identifier with a verification information by the server-based payment resource; communicating, by the server-based payment resource, the transaction identifier to a point of sale (POS) device for communication to a customer device by the POS device 
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing.
receiving the transaction information at the server-based payment resource from the customer device; determining, by the server-based payment resource, that the received transaction information from the customer device matches the transaction information included in the generated transaction identifier communicated to the POS device;
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.
providing the verification information from the server-based payment resource to the customer device for presentation by the customer device, wherein the presentation of the verification information includes displaying a geographic map illustrating a location of the POS device; 
Makhdumi Fig. 16; [Col. 3: 26-31] FIG. 16 shows a method for providing payment information and/or VAS data to a merchant via a {QR code for display e.g., Figs. 11} according to an embodiment of the invention; geographic merchant location information {e.g., address of the merchant}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Muller does not explicitly teach but Tien teaches:

responsive to the determining that the received transaction information received from the customer device matches the transaction information included in the generated transaction identifier, generating, by the server-based payment resource, verification information including merchant location information;
Tien [0028] The first communication to the payment processor is begun as follows. At the payment processor, the transaction is initiated when the merchant server 24 sends or provides the transaction data (e.g., merchant ID, shopping cart ID, payment amount, additional fees, address, etc.) to the payment processor server 26; [0028] Under the digital signature scheme, each merchant server 24 digitally signs the transaction data with its own private key before communicating the transaction data to the payment processor server 26. The payment processor server 26 utilizes the public key assigned by the merchant to verify that the digital signature matches that of the particular merchant server 24 from which the transaction data was received. Digitally signing the transaction data provides the payment processor server 26 with a method to authenticate the transaction data, but it does not prevent an interceptor from reading or monitoring the transaction data

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Tien for in case of a match, generating verification information including merchant location information {i.e., an address} as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Tien at least at [Abstract], [0028].

Regarding claim 17:
Muller teaches:
17. The method of claim 14, further comprising: communicating, by the server-based payment resource to the customer device, a PIN entry content for presentation of a PIN pad by the customer device for entry of a defined PIN entry information on the PIN pad, and wherein the received authentication information at the server-based payment resource comprises the defined PIN entry information.  
Muller Fig. 4; [0416], [0114], [0261], [0132], [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as {debit card transactions}, the user may be required to key in a PIN or other authentication entry {PIN verification}.

Regarding claim 18:
Muller teaches:
18. A system for verifying a transaction comprising: a server-based payment resource comprising at least one processor and at least one memory, the server-based payment resource adapted to: receive indicia of an initiation of a customer the transaction from a point of sale (POS) device; 
Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation}; Muller [0209] {memory}; [0248] Referring now to FIG. 13, in a step 60 token data that has been encrypted (for example, by an encryption module 132 in a data capture device 113) is received by a transaction processing entity. For example, it can be received by gateway 120, a designated entity in a transaction processing network 123 or other transaction processor; 
receive an authentication information from the POS device; and 
Muller Fig. 1 {information for authentication directly received}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal; [0273] teaching… In embodiments it is desirable to transmit the PIN to the transaction processing network 123
determine that the authentication information originates from the customer device and is within a defined period of time originating from when the verification information was provided to the customer device.
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.

Muller does not explicitly teach but Makhdumi teaches:

generate a transaction identifier responsive to receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction; communicate the transaction identifier to the POS device, for communication to a customer device by the POS device; 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing; Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing.
receive the transaction information from the customer device;  provide the verification information to the customer device for presentation by the customer device, wherein the presentation of the verification information includes displaying a geographic map illustrating a location of the POS device; 
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Muller does not explicitly teach but Tien teaches:

determine that the received transaction information from the customer device matches the transaction information included in the generated transaction identifier; responsive to the determining that the received transaction information received from the customer device matches the transaction information included in the generated transaction identifier, generate verification information including merchant location information; 
Tien [0028] The first communication to the payment processor is begun as follows. At the payment processor, the transaction is initiated when the merchant server 24 sends or provides the transaction data (e.g., merchant ID, shopping cart ID, payment amount, additional fees, address, etc.) to the payment processor server 26; [0028] Under the digital signature scheme, each merchant server 24 digitally signs the transaction data with its own private key before communicating the transaction data to the payment processor server 26. The payment processor server 26 utilizes the public key assigned by the merchant to verify that the digital signature matches that of the particular merchant server 24 from which the transaction data was received. Digitally signing the transaction data provides the payment processor server 26 with a method to authenticate the transaction data, but it does not prevent an interceptor from reading or monitoring the transaction data

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Tien for in case of a match, generating verification information including merchant location information {i.e., an address} as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Tien at least at [Abstract], [0028].

Regarding claim 23:
Muller teaches:
23. The system of claim 18, wherein the customer transaction is initiated using at least one of the server-based payment resource, a merchant device and the POS device.  
Muller Fig. 1 {information for authentication directly received, e.g., transaction initiation}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices;

Regarding claim 25:
Muller teaches:
25. The system of claim 18 further comprising: the server-based payment resource further adapted to communicate a PIN entry content for presentation of a PIN pad by the customer device for entry of a defined PIN entry information on the PIN pad, and wherein the received authentication information comprises the defined PIN entry information. 
Muller Fig. 4; [0416], [0114], [0261], [0132] {“encoding” e.g., generating identifier}; Muller [0111] …For other transactions such as {debit card transactions}, the user {e.g., customer} may be required to key in a PIN or other authentication entry {for comparison with a pre-determined PIN and verification}; [0273] teaching… In embodiments it is desirable to transmit the PIN to the transaction processing network 123

Regarding claim 26:
Muller teaches:
26. The system of claim 18, wherein the transaction identifier is one or more of an alphanumeric code, a QR code, a near field communication and a push notification.  
Muller [Abstract] Fig. 4; [0114], [0261], [0132] {encoding data e.g., alphanumeric code}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices {wireless device}; 

Regarding claim 27:
Makhdumi teaches:
27. The system of claim 18, wherein the transaction identifier when communicated loads a URL on the customer device that provides the verification information.  
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing; [Col. 16: 12-19] …The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request {transaction information sent to payment resource after user scans code}.   

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 29:
Muller teaches:
29. The system of claim 18, wherein the step of receiving authentication information comprises entry of a PIN only if the transaction exceeds a defined transaction risk threshold.  
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.



Regarding claim 31:
Muller teaches:
31. A method of verifying a transaction comprising the steps of: receiving, at a processor of a payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction, the customer transaction from one or more from the set containing: debit card transaction, credit card transaction, pre-paid card transaction, and verification of identity; and verifying, by the processor, the customer transaction, by: 
See Applicant Specification at [00066] In embodiments, a transaction identifier may be an item of information that allows for identification of a transaction … the transaction identifier may encode information regarding a transaction, including … the identity of the customer (if known); [00010] … The transaction identifier can be one or more of an alphanumeric code, a QR code, a near field communication and a push notification.
See Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation};

Muller does not explicitly teach but Makhdumi teaches:

generating a transaction identifier that includes transaction information that allows for identification of the customer transaction, 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing.
transmitting the transaction identifier to the POS device for communication to a customer device, receiving the transaction information from the customer device within a defined period of time originating from when the transaction identifier was transmitted to the POS device, 
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing. [Col. 29: 57-67] {limited use, e.g., receiving within [Id. at 29: 1-34] “expiry lapse” 30 mins} 
comparing the received transaction information from the customer device to the transaction information included in the generated transaction identifier transmitted to the POS device to determine a match, 
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; Determining a match, see [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.
comprising a geographic map illustrating a location of the POS device for presentation by the customer device, transmitting the verification information to the customer device with instructions to provide a defined authentication information to the POS device, and receiving the defined authentication information from the POS device.  
Makhdumi Fig. 16; [Col. 3: 26-31] FIG. 16 shows a method for providing payment information and/or VAS data to a merchant via a {QR code for display e.g., Figs. 11} according to an embodiment of the invention; geographic merchant location information {e.g., address of the merchant} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Muller does not explicitly teach but Tien teaches:

responsive to the determining that the received transaction information from the customer device matches the transaction information included in the generated transaction identifier, generating a verification data {…}
Tien [0028] The first communication to the payment processor is begun as follows. At the payment processor, the transaction is initiated when the merchant server 24 sends or provides the transaction data (e.g., merchant ID, shopping cart ID, payment amount, additional fees, address, etc.) to the payment processor server 26; [0028] Under the digital signature scheme, each merchant server 24 digitally signs the transaction data with its own private key before communicating the transaction data to the payment processor server 26. The payment processor server 26 utilizes the public key assigned by the merchant to verify that the digital signature matches that of the particular merchant server 24 from which the transaction data was received. Digitally signing the transaction data provides the payment processor server 26 with a method to authenticate the transaction data, but it does not prevent an interceptor from reading or monitoring the transaction data

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Tien for in case of a match, generating verification information including merchant location information {i.e., an address} as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Tien at least at [Abstract], [0028].

Regarding claim 33:
Muller teaches:
33. The method of claim 31, verifying, by the processor, the customer transaction, by further: transmitting a PIN entry content adapted to display a PIN pad on the customer device with instructions for entry of the pre-determined authentication information as pre- determined PIN entry information to be entered on the PIN pad as displayed on the customer device, and wherein the received pre-determined authentication information comprises the pre-determined PIN entry information.  
Muller Fig. 4; [0416], [0114], [0261], [0132] {“encoding” e.g., generating identifier}; Muller [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as {debit card transactions}, the user may be required to key in a PIN or other authentication entry {PIN verification information}.

Regarding claim 34:
Muller teaches:
34. The method of claim 1 further comprising: communicating, by the server-based payment resource to the customer device, a PIN entry content adapted to display a PIN pad on the customer device for entry of pre- determined PIN entry information on the PIN pad as displayed on the customer device, and wherein the received authentication information at the server-based payment resource comprises the pre-determined PIN entry information.  
Muller Fig. 4; [0416], [0114], [0261], [0132] {“encoding” e.g., generating identifier}; Muller [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as {debit card transactions}, the user may be required to key in a PIN or other authentication entry {authentication information}.

Regarding claim 35:
Muller does not explicitly teach, but Makhdumi teaches:
35. The method of claim 1, wherein the transaction identifier is generated to be communicated to the customer device by the POS device through one of a visual scanning of a code or a radio frequency transmission of a code.
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing. [Col. 29: 57-67] {limited use, e.g., receiving within [Id. at 29: 1-34] “expiry lapse” 30 mins} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 36:
Muller does not explicitly teach, but Makhdumi teaches:
36.  The method of claim 14, wherein the transaction identifier is generated to be communicated to the customer device by the POS device through one of a visual scanning of a code or a radio frequency transmission of a code.
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing. [Col. 29: 57-67] {limited use, e.g., receiving within [Id. at 29: 1-34] “expiry lapse” 30 mins} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 37:
Muller does not explicitly teach, but Makhdumi teaches:
37.  The system of claim 18, wherein the transaction identifier is generated to be communicated to the customer device by the POS device through one of a visual scanning of a code or a radio frequency transmission of a code.
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing. [Col. 29: 57-67] {limited use, e.g., receiving within [Id. at 29: 1-34] “expiry lapse” 30 mins} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 38:
Muller does not explicitly teach, but Makhdumi teaches:
38.  The method of claim 31, wherein the transaction identifier is generated to be communicated to the customer device by the POS device through one of a visual scanning of a code or a radio frequency transmission of a code.
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing. [Col. 29: 57-67] {limited use, e.g., receiving within [Id. at 29: 1-34] “expiry lapse” 30 mins} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].




Claims 13 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. Pat. No. 10/586,227 B2 to Makhdumi, in view of U.S. App. Pub. No. US 20050256806 A1 to Tien, and further in view of U.S. App. Pub. No. US 20130023241 A1 to Lim
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 13:
Lim teaches:
13. The method of claim 1, wherein the authentication information comprises biometric recognition.
Lim [0038] …Here, the authentication information may be any one of the following: [0039] an identifier/password, [0040] an authentication number that was agreed with a user, [0041] biometric information such as iris information, a fingerprint, or a voice, and [0042] a temporary approval number that the authentication system 200 issues to the mobile terminal 100 {providing verification information to the customer device}.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Lim for authenticating a user using identifiers and authentication information, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for authenticating a user using identifiers and authentication information. See Lim at [Abstract].

Regarding claim 30:
Lim teaches:
30. The system of claim 18, wherein the authentication information comprises biometric recognition.  
Lim [0038] …Here, the authentication information may be any one of the following: [0039] an identifier/password, [0040] an authentication number that was agreed with a user, [0041] biometric information such as iris information, a fingerprint, or a voice, and [0042] a temporary approval number that the authentication system 200 issues to the mobile terminal 100 {providing verification information to the customer device}.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Lim for authenticating a user using identifiers and authentication information, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for authenticating a user using identifiers and authentication information. See Lim at [Abstract].

Claims 11 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. Pat. No. 10/586,227 B2 to Makhdumi, in view of U.S. App. Pub. No. US 20050256806 A1 to Tien, and further in view of U.S. App. Pub. No. US 20190095990 A1 to Sarir
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 11:
Sarir teaches:
11. The method of claim 1, wherein communicating the transaction identifier to the customer device by the POS device comprises a push notification thereby executing an application on the customer device.  
Sarir [0008], [0004] …{invoking a program application on a computing device}; The computing device may operate to receive and present a push notification, even while in the locked state, {where the push notification requests input to initiate a performance of a task that is associated with an application defined by instructions stored on the computing device}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Sarir to securely communicate an order by efficiently invoking a program application on a computing device, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for securely communicate an order by efficiently invoking a program application on a computing device. See Sarir at [0004].

Regarding claim 28:
Sarir teaches:
28. The system of claim 18, wherein the transaction identifier when communicated to the customer device by the POS device comprises a push notification thereby executing an application on the customer device.  
Sarir [0008], [0004] …{invoking a program application on a computing device}; The computing device may operate to receive and present a push notification, even while in the locked state, {where the push notification requests input to initiate a performance of a task that is associated with an application defined by instructions stored on the computing device}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Sarir to securely communicate an order by efficiently invoking a program application on a computing device, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for securely communicate an order by efficiently invoking a program application on a computing device. See Sarir at [0004].


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20020017559 A1 to Mos. 
(2) U.S. Patent Application Publication US 20130282582 A1 to Pereira.
(3) U.S. Patent Application Publication US 20170083985 A1 to Lacoss-Arnold.
(4) U.S. Patent Application Publication US 20130031006 A1 to McCullagh.
(5) U.S. Patent No. US 7761381 B1 to Fitch. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694